By the Court,
Hawley, J.:
On the thirteenth day of December, 1876, William Solen, in an action for damages for personal injuries, recovered judgment against the Yirginia and Truckee Railroad Company for fifteen thousand dollars. The judgment, as entered, Avas prepared by the attorneys for .Solen, and did not call for any interest.
On the twenty-fifth day of February, 1878, Solen assigned *316to C. H. Belknap, M. Kirkpatrick, and James A. Stephens (his attorneys), one half of said judgment.
An appeal was taken' by the Virginia and Truckee Bail-road Company to the supreme court, and the judgment was affirmed. (13 Nev. 106.) The remittitur from the supreme court was issued June 22, 1878.
On the twenty-ninth day of June, 1878, the defendant paid to the clerk of the district court, “ as and for the use of plaintiffs, the sum of fifteen thousand two hundred and forty-four dollars and sixty-five cents, in gold coin of the "United States,” which payment was intended as full satisfaction of said judgment and costs, and was the full amount of said judgment and costs, exclusive of interest. The plaintiffs claimed interest on the judgment, and refused to accept the amount paid, in by defendant in satisfaction thereof.
This suit was instituted July 1, 1878, upon the judgment to recover the full amount therein named, with interest thereon, from the date of its rendition. The cause was tried before the court, without a jury, and, upon the facts presented, the court rendered judgment for defendant.
It was decided in Solen v. V. & T. R. R. Co., 14 Nev. 405, following the rule announced in Hastings v. Johnson, 1 Nev. 617, “that when the judgment of the court is silent as regards the collection of interest, it does not authorize the issuance of an execution calling for interest.” Under this rule, if a party claims and is entitled to any interest, it should be inserted in the judgment. In this case the judgment, as drawn by plaintiffs’ counsel, did not include interest.
No motion was thereafter made to amend the judgment in this respect.
This suit was not commenced until after the defendant had paid into court the full amount of the judgment and costs.
The conclusions of law, as found by the district court, are, in my opinion, correct.
The plaintiffs were bound by the judgment as entered. *317The defendant, upon the payment of the amount called for in the judgment, had the right to have the judgment satisfied.
This result, in my opinion, follows, regax'dless of the question whether the statute authorizes interest to be included in judgments founded in tort, or not.
The judgment of the district court is affirmed.